Citation Nr: 0724536	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  02-15 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was previously denied by the Board in a 
July 2005 decision.  He appealed that decision to the Court 
of Appeals for Veterans Claims, which vacated and remanded 
the July 2005 Board decision in February 2007 pursuant to a 
Joint Motion for Remand.  The Board finds that, given the 
reasons for remand set forth in the Joint Motion for Remand, 
it is necessary to remand the veteran's claim to the Appeals 
Management Center (AMC) for further development prior to the 
Board's reconsideration.

The Joint Motion for Remand states that remand was necessary 
because the Board failed to adequately discuss why it relied 
upon the 2004 VA examination, and why that examination was 
sufficient in light of the VA examiner's failure to discuss 
evidence of record that is supportive of the veteran's claim 
that he has a heart condition.  Whether the veteran has a 
heart condition established by the record is one that 
inherently requires medical expertise, and thus the Board is 
not able to determine the answer to that question without 
resorting to its own medical opinion, which it may not.  See 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  

Furthermore, even if the Board was willing to find that the 
medical evidence shows the veteran has a current heart 
condition, a VA examination is needed to obtain a medical 
nexus opinion.  

The claims file and this remand must be provided to the VA 
examiner and reviewed prior to the examination.  The examiner 
should first render an opinion as to whether the evidence 
shows the veteran currently has a diagnosed heart condition.  
In rendering this opinion, the examiner should review all the 
medical and lay evidence and should explain his/her reasoning 
for discounting any evidence that is contrary to the 
examiner's diagnosis.  The Board specifically points to the 
following evidence that the examiner must consider when 
rendering a diagnosis.

*	A February 1999 VA treatment entry noting that the veteran 
had a systolic murmur at the apex.  
*	A September 2001 entry indicating that the veteran 
complained of chest pain starting two weeks earlier with 
an assessment of atypical chest pain, probably not heart.  
*	A September 2001 report of an exercise stress test giving 
an impression of a mildly abnormal gated exercise heart 
study consistent with a small area of partial ischemia in 
the distal anterolateral wall (4 percent of the left 
ventricle area) with a resting left ventricle ejection 
fraction of 55 percent.  
*	Another September 2001 entry indicating an assessment of 
atypical chest pain.
*	A January 2002 entry showing an impression of angina and 
arteriosclerotic cardiovascular disease.  
*	Another January 2002 entry showing an assessment of 
atypical chest pain with a very mildly positive submaximal 
nuclear stress test.  
*	A further January 2002 entry noting that the veteran had a 
twenty-five year history of intermittent atypical chest 
pain and showing an impression of atypical chest pain with 
positive stress test.  
*	A March 2003 entry noting that the veteran had a history 
of a cerebral embolism.  It was noted that an 
echocardiogram was performed with an impression of mild 
mitral valve prolapse with mild mitral regurgitation.  
*	A May 2003 entry noting an impression that included recent 
transient ischemic attack, possibly cocaine induced.  
*	An August 2003 entry indicating that the veteran had a 
history that included atypical chest pain (normal heart 
catheter, January 2002) and minimal mitral valve prolapse 
on echocardiogram, no clicks or murmurs.  

If the examiner diagnosis the veteran to have a current heart 
condition, then an opinion should be rendered whether it is 
at least as likely as not (i.e., at least 50 percent 
probable) that the veteran's current heart condition is 
related to his military service.  In rendering the decision, 
the Board specifically directs the examiner's attention to 
the following evidence seen in the service medical records:

*	A June 1974 entry in which the veteran complained of 
asthma.  It was noted that the he had a possible 
pericardial friction rub and that there was an II-III/IV 
systolic murmur over the mitral area that was probably 
functional.  The examiner reported that the chest X-ray 
and an electrocardiogram (EKG) were within normal limits.
*	The actual report of the June 1974 EKG noting that the 
veteran had normal sinus rhythm but that there was an 
isolated "ST-T" elevation in head II of possible 
significance in a seventeen year old.  It was reported 
that such could be pericarditis.  
*	The June 1974 x-ray report indicated that the veteran 
complained of chest pain and made reference to a possible 
rub versus a systolic murmur.  There was a notation that 
the x-ray was negative.
*	An October 1975 treatment entry noting that the veteran 
complained of chest and abdominal pain.  The impression 
was possible viral syndrome.  
*	A March 1976 entry noted that the veteran complained of a 
cold and that his chest was hurting.  The assessment was 
upper respiratory infection.  
*	The September 1976 separation examination report which 
noted that the veteran had a history of asthma since 
childhood but no history of a heart condition was given.  
There was a notation that the veteran's heart was normal.

Because the veteran reported that all his medical treatment 
has been at the VA Medical Center in Bay Pines, Florida, any 
outpatient or inpatient treatment records relating to the 
veteran's complaints of chest pain or a heart condition 
should be obtained from October 2003 to the present prior to 
the veteran being scheduled for the VA examination.  These 
records are needed in order to further assist the examiner in 
rendering a current diagnosis.

Finally, the Board notes that during the pendency of the 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, holding that, upon 
receipt of an application for service connection, VA is 
required to notify a claimant of what information and 
evidence will substantiate the elements of the claim 
including that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  In the present case, the veteran has not been 
provided notice compliant with this court decision.  Such 
notice should be sent on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice that is 
compliant with the current legal 
requirements regarding what information and 
evidence will substantiate the elements of 
the claim including that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Obtain the veteran's medical records 
from the VA Medical Center in Bay Pines, 
Florida, for treatment for complaints 
related to the claimed heart condition  from 
October 2003 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility should 
provide a negative response if records are 
not available.

3.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be 
scheduled for a VA heart examination.  The 
claims file needs to be provided to the 
examiner for review in conjunction with the 
examination.  The examiner should be asked 
to review the record and this remand.

The examiner should conduct any diagnostic 
testing that is necessary to determine 
whether the veteran has a current heart 
condition.  Thereafter, the examiner should 
render an opinion as to whether the veteran 
has a current heart condition and, if so, 
its diagnosis.  In rendering the diagnosis, 
the examiner should attempt to account  for 
any conclusion present in the record that is 
inconsistent with his/her conclusions.  

If the examiner finds the veteran to have a 
current diagnosis of a heart condition, 
he/she should then render an opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent probability) 
that the current heart condition is related 
to disease or injury incurred during 
service.  In rendering an opinion, the 
examiner should address the chest complaints 
and cardiac findings noted in service.  

4.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished and the 
VA examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



